

113 HR 3473 IH: Qualifying Therapeutic Discovery Project Tax Credit Extension Act of 2013
U.S. House of Representatives
2013-11-13
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I113th CONGRESS1st SessionH. R. 3473IN THE HOUSE OF REPRESENTATIVESNovember 13, 2013Mrs. Davis of California (for herself, Ms. Schwartz, Mr. Vargas, Mr. Carson of Indiana, and Mr. Connolly) introduced the following bill; which was referred to the Committee on Ways and MeansA BILLTo amend the Internal Revenue Code of 1986 to permanently extend the qualifying therapeutic discovery project credit, and for other purposes.1.Short titleThis Act may be cited as the Qualifying Therapeutic Discovery Project Tax Credit Extension Act of 2013.2.Permanent extension of qualifying therapeutic discovery project credit(a)In generalSubsection (b) of section 48D of the Internal Revenue Code of 1986 is amended by striking paragraph (5).(b)Allocation limitation(1)In generalSubparagraph (B) of section 48D(d)(1) of such Code is amended by striking $1,000,000,000 for the 2-year period beginning with 2009. and inserting the following:$1,000,000,000—(i)for the 2-year period beginning with 2009, and(ii)for each 2-year period beginning after 2013..(2)Inflation adjustmentSubsection (d) of section 48D of such Code is amended by adding at the end the following new paragraph:(5)Inflation adjustmentIn the case of any allocations for any 2-year period beginning after 2015, the $1,000,000,000 amount contained in paragraph (1)(B) shall be increased by an amount equal to—(A)such dollar amount, multiplied by(B)the cost-of-living adjustment determined under section 1(f)(3) for the first calendar year in such 2-year period, determined by substituting calendar year 2014 for calendar year 1992 in subparagraph (B) thereof.Any increase determined under the preceding sentence shall be rounded to the next lowest multiple of $10,000,000..(c)Effective dateThe amendments made by this section shall apply to amounts paid or incurred in taxable years beginning after December 31, 2013.